DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 03/05/2021, in which, claims 1-10, 13, 15, 17-18, 20-30, 33, 35, 37-38, and 40 remain pending in the present application with claims 1 and 21 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 05, 2021 and June 30, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “subsystem” and “module” (or “means”, “step for”, “device”, “unit”, “element”, “mechanism”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “subsystem” and/or “module” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
an illumination subsystem for providing a plurality of illumination modalities in claim 1; 
two light modules for respectively illuminating in claim 4; and
an image processing subsystem for processing said images in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 2-10, 13, 15, 17-18, and 20 depend on claim 1 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13, 15, 17-18, 20-30, 33, 35, 37-38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 20150160128 A1, hereinafter referred to as “Liu”) in view of Romanovsky et al. (US 20130016346 A1, hereinafter referred to as “Romanovsky”).
Regarding claim 1, Liu discloses an inspection system comprising:
an illumination subsystem (see Liu, FIG. 1 and paragraph [0040]: “plural broadband light sources 21, 22 and 23”); and
an image sensing subsystem (see Liu, FIG. 1 and paragraph [0040]: “a camera 24 for capturing images of objects positioned at classification station”),
said inspection system simultaneously illuminating at least two areas of an object with different ones of said plurality of illumination modalities, images of which are acquired by a single sensor forming part of said image sensing subsystem (see Liu, FIG. 1 and paragraph [0040]: “The object at the classification station is illuminated by multiplexed illumination by simultaneously using all of the plural broadband light sources under control of classification and sorting controller 100, and camera 24 captures one or more images for each multiplexed illumination”).  
Regarding claim 1, Liu discloses all the claimed limitations with the exception of said illumination subsystem providing a plurality of illumination modalities.
Romanovsky from the same or similar fields of endeavor discloses said illumination subsystem providing a plurality of illumination modalities (see Romanovsky, paragraph [0036]: “All of the illumination subsystems described herein include one or more light sources possibly coupled to some illumination optics. For example, multi-patch illumination can be generated by 3 methods: multiple lasers with one patch per laser; multiple laser beams from one laser; and a diffractive optical element separating the beams of one or more lasers”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Romanovsky with the teachings as in Liu. The motivation for doing so would ensure the system to have the ability to use the inspection system disclosed in Romanovsky to include one or more light sources coupled to some illumination optics in the illumination subsystem to generate different illumination thus providing a plurality of illumination modalities for the illumination subsystem in order to acquire images of substrate as illuminated by the plurality of illumination modalities provided by illuminator therefore aiding accurate characterization of possible defects on substrate.
Regarding claim 2, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 1, wherein said sensor comprises an area sensor (see Romanovsky, paragraph [0046]: “inspection using a pulsed laser and an area sensor on a rotary stage”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 1 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 1, wherein said illumination subsystem comprises at least two light modules respectively illuminating said at least two areas of said object with said different ones of said plurality of illumination modalities (see Liu, FIG. 2 and paragraph [0047]: “Each of the light sources 21, 22 and 23 has a broadband spectral content so as to provide multiplexed illumination of the object at classification station 20. In multiplexed illumination, multiple light sources illuminate the object simultaneously from different directions”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 4, wherein said object and said inspection system are in at least near continuous relative motion along a scan direction (see Romanovsky, paragraph [0047]: “center region 700 of the wafer may be scanned with a series of small xy serpentine moves, or a single linear motion, or a combination of angular rotations followed by linear motions”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 5, wherein said illumination subsystem is strobed to illuminate said at least two areas of said object during said at least near continuous relative motion (see Romanovsky, paragraph [0047]: “the illumination subsystem is configured to simultaneously form the multiple illumination areas using pulses of light, the light scattered from each of the areas includes pulses of scattered light, the scanning subsystem is configured to scan the pulses of light across the wafer by rotating and translating the wafer, the two or more sensors includes area sensors, when the pulses of light are being scanned across a center region of the wafer, the scanning subsystem scans the pulses of light across the wafer in one or more non-curved lines, and when the pulses of light are being scanned across the wafer outside of the center region, the scanning subsystem scans the pulses of light across the wafer in a spiral fashion”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 5, wherein said at least two light modules are mutually physically spaced apart by spaces along said scan direction and said plurality of illumination modalities comprise different angular modalities of illumination (see Liu, FIG. 2 and paragraph [0048]: “the angle of incidence for each of light sources 21, 22 and 23, and the angle of exitant for light reflected from the object and imaged by camera 24. For purposes of illustration, the elevational and azimuthal angles of only one light source has been depicted, namely, the elevational and azimuthal angles of light source 21, but it is to be understood that each of the light sources is positioned at respective elevational and azimuthal angles relative to the angular coordinate system. The light sources 21, 22 and 23 may be positioned at incidence angles selected by any means that also provides discriminative illumination for the object under inspection using only a relatively few illumination light sources”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 7, further comprising a beam splitter directing illumination from said at least two areas towards said sensor, said beam splitter being positioned such that edges thereof lie within said spaces (see Romanovsky, paragraph [0083]: “The illumination subsystem may also include reflective optical element 910, which is configured to reflect the light beam from beam splitter 906 as third light beam 911 to refractive optical element 912 of the illumination subsystem”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 7, wherein each of said at least two light modules provides at least two additional modalities of illumination in a cross-scan direction, generally orthogonal to said scan direction (see Romanovsky, paragraph [0047]: “the center region may be scanned in linear fashion 804, in which the scans are performed in the x or y direction with step-wise translations in the opposite direction between scans, or in radial fashion 806, in which the scans are performed along a radius of the wafer between step-wise rotations of the wafer”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 9, wherein said at least two additional modalities of illumination comprise different wavelength-encoded modalities, different temporal modalities, and/or different polarization-encoded modalities (see Romanovsky, paragraph [0091]: “One alternate illumination option is to use multiple laser beams of different wavelengths, to enable the more efficient detection of defects”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 1, wherein said illumination subsystem comprises a multiplicity of light sources directingPage 3 of 9Appl. Based on PCT/IL2019/050958Preliminary Amendment Docket No. 078697.00508^RP3891light towards at least one transmissive concentrator element or towards at least one reflective concentrator element (see Liu, paragraph [0053]: “Under control of classification and sorting controller 100, an object at inspection station 20 is subjected to multiplexed illumination wherein all of plural broadband light sources 21, 22 and 23 are illuminated simultaneously. Under such multiplexed illumination, camera 24 captures a multi-spectral stack of plural images of light reflected from the object at the exitant angle, one image at each of multiple narrow spectral bands. The captured images are collected by classification and sorting controller 100, and are analyzed thereby, such as by deriving one slice of the so-called bidirectional reflectance distribution function (BRDF)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 13, wherein said multiplicity of light sources comprises an array of light sources outputting light to a corresponding array of light guides and an array of light shaping elements, at least one light guide of said array of light guides outputting light to each of said light shaping elements (see Romanovsky, paragraph [0041]: “the illumination subsystem may include beam shaping optical element 600 coupled to light source 100, which in this instance may be a laser. The beam shaping optical element may include any suitable beam shaping optical element known in the art. In addition, although the beam shaping optical element is shown coupled to only one light source in FIG. 6 such that it is in the path of only one light beam, a beam shaping optical element may be coupled to each of the light sources included in any of the illumination subsystems described herein or may be positioned in the path of each of the illumination beams used by the systems described herein”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 17, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 1, further comprising an image processing subsystem for processing said images (see Liu, paragraph [0097]: “each sample is captured under incident illumination in 3 directions to obtain images I1, I2, and I3”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 18, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 17, wherein said processing comprises co-registration of said images and/or demultiplexing of said images (see Liu, paragraph [0097]: “Given the linearity of the image formation process, the multiplexed image is then estimated as a linear combination of images captured when the sample is illuminated by each of the light sources”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 20, the combination teachings of Liu and Romanovsky as discussed above also disclose the inspection system according to claim 1, wherein said illumination provided by said illumination subsystem extends over an angular range of at least ± 45o  (see Romanovsky, paragraph [0036]: “The illumination subsystem may be configured to allow for illumination at near normal incidence and/or an oblique angle of 45 degrees or greater, either sequentially or simultaneously”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 21 is rejected for the same reasons as discussed in claim 1 above.
Claim 22 is rejected for the same reasons as discussed in claim 2 above.
Claim 23 is rejected for the same reasons as discussed in claim 3 above.
Claim 24 is rejected for the same reasons as discussed in claim 4 above.
Claim 25 is rejected for the same reasons as discussed in claim 5 above.
Claim 26 is rejected for the same reasons as discussed in claim 6 above.
Claim 27 is rejected for the same reasons as discussed in claim 7 above.
Claim 28 is rejected for the same reasons as discussed in claim 8 above.
Claim 29 is rejected for the same reasons as discussed in claim 9 above.
Claim 30 is rejected for the same reasons as discussed in claim 10 above.
Claim 33 is rejected for the same reasons as discussed in claim 13 above.
Claim 35 is rejected for the same reasons as discussed in claim 15 above.
Claim 37 is rejected for the same reasons as discussed in claim 17 above.
Claim 38 is rejected for the same reasons as discussed in claim 18 above.
Claim 40 is rejected for the same reasons as discussed in claim 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484